 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LORENZO MATEO CORTEZ,                               No. 2:20-cv-0392 KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    SOLANO COUNTY SHERIFF’S
      OFFICE,
15
                          Defendant.
16

17
            Plaintiff is a county jail inmate, proceeding without counsel. Plaintiff seeks relief
18
     pursuant to 42 U.S.C. § 1983, and has requested leave to proceed in forma pauperis pursuant to
19
     28 U.S.C. § 1915. This proceeding was referred to this court pursuant to 28 U.S.C. § 636(b)(1)
20
     and Local Rule 302.
21
            Plaintiff submitted a declaration that makes the showing required by 28 U.S.C. § 1915(a).
22
     Accordingly, the request to proceed in forma pauperis is granted.
23
            Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.
24
     §§ 1914(a), 1915(b)(1). By this order, plaintiff is assessed an initial partial filing fee in
25
     accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct
26
     the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and
27
     forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated to make monthly
28
 1   payments of twenty percent of the preceding month’s income credited to plaintiff’s inmate trust

 2   account. These payments will be forwarded by the appropriate agency to the Clerk of the Court

 3   each time the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28

 4   U.S.C. § 1915(b)(2).

 5          Initially, the undersigned observes that it is unclear whether plaintiff was a pretrial

 6   detainee at the relevant time. If that is the case, then plaintiff’s claims concerning the conditions

 7   of his confinement arise under the Fourteenth Amendment’s Due Process Clause rather than the

 8   Eighth Amendment. See Bell v. Wolfish, 441 U.S. 520, 537 n.16 (1979) (noting that “the Due

 9   Process Clause rather than the Eighth Amendment” is relied on in considering claims of pretrial

10   detainees because “Eighth Amendment scrutiny is appropriate only after the State has complied

11   with the constitutional guarantees traditionally associated with criminal prosecutions”). In an

12   abundance of caution, the undersigned presumes that plaintiff was a pretrial detainee for initial

13   screening purposes.

14          As set forth below, plaintiff’s complaint is dismissed, and plaintiff is granted leave to file

15   an amended complaint.

16   Screening Standards

17          The court is required to screen complaints brought by prisoners seeking relief against a

18   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

19   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

20   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek
21   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

22          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

23   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

24   Cir. 1984). The court may, therefore, dismiss a claim as frivolous when it is based on an

25   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

26   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully
27   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

28   Cir. 1989), superseded by statute as stated in Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir.
                                                        2
 1   2000) (“[A] judge may dismiss [in forma pauperis] claims which are based on indisputably

 2   meritless legal theories or whose factual contentions are clearly baseless.”); Franklin, 745 F.2d at

 3   1227.

 4           Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain

 5   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

 6   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic

 7   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

 8   In order to survive dismissal for failure to state a claim, a complaint must contain more than “a

 9   formulaic recitation of the elements of a cause of action;” it must contain factual allegations

10   sufficient “to raise a right to relief above the speculative level.” Id. However, “[s]pecific facts

11   are not necessary; the statement [of facts] need only ‘give the defendant fair notice of what the . .

12   . claim is and the grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007)

13   (quoting Bell Atlantic Corp., 550 U.S. at 555) (citations and internal quotations marks omitted).

14   In reviewing a complaint under this standard, the court must accept as true the allegations of the

15   complaint in question, id., and construe the pleading in the light most favorable to the plaintiff.

16   Scheuer v. Rhodes, 416 U.S. 232, 236 (1974), overruled on other grounds, Davis v. Scherer, 468

17   U.S. 183 (1984).

18   Plaintiff’s Allegations

19           Plaintiff is on a no soy, no beans, and no dairy medical diet. (ECF No. 1 at 4.) Plaintiff

20   alleges that on December 28, 2019, he was denied dinner “due to the negligence of the . . .
21   kitchen staff.” (ECF No. 1 at 3.) Officers informed plaintiff that he would not be provided a

22   meal because the kitchen was closed. On January 1, 2020, he was denied breakfast, despite

23   plaintiff’s contention that “by this time jail officials should have had everything in order in

24   regards to my dietary needs.” (ECF No. 1 at 5.) A floor officer again informed plaintiff that the

25   kitchen was closed. On January 1, 2020, plaintiff was given a dinner meal; after eating the food,

26   plaintiff had an allergic reaction. Following medical treatment, plaintiff asked for his proper diet
27   to be provided because he was still hungry but was refused. Plaintiff seeks money damages.

28   ////
                                                         3
 1   Discussion

 2          First, plaintiff failed to name a particular individual responsible for the alleged violations.

 3          The Civil Rights Act under which this action was filed provides as follows:

 4                  Every person who, under color of [state law] . . . subjects, or causes
                    to be subjected, any citizen of the United States . . . to the deprivation
 5                  of any rights, privileges, or immunities secured by the Constitution .
                    . . shall be liable to the party injured in an action at law, suit in equity,
 6                  or other proper proceeding for redress.
 7   42 U.S.C. § 1983. The statute requires that there be an actual connection or link between the

 8   actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See

 9   Monell v. Department of Social Servs., 436 U.S. 658 (1978) (“Congress did not intend § 1983

10   liability to attach where . . . causation [is] absent.”); Rizzo v. Goode, 423 U.S. 362 (1976) (no

11   affirmative link between the incidents of police misconduct and the adoption of any plan or policy

12   demonstrating their authorization or approval of such misconduct). “A person ‘subjects’ another

13   to the deprivation of a constitutional right, within the meaning of § 1983, if he does an

14   affirmative act, participates in another’s affirmative acts or omits to perform an act which he is

15   legally required to do that causes the deprivation of which complaint is made.” Johnson v. Duffy,

16   588 F.2d 740, 743 (9th Cir. 1978).

17          Here, plaintiff did not name a specific officer or kitchen staff member in connection with

18   the alleged deprivation of meals. Simply naming the Solano County Sheriff’s Office as a

19   defendant is insufficient.

20          Second, plaintiff’s alleged deprivations fail to rise to the level of a constitutional violation.
21          “Pretrial detainees are entitled to ‘adequate food, clothing, shelter, sanitation, medical

22   care, and personal safety.’” Alvarez-Machain v. United States, 107 F.3d 696, 701 (9th Cir. 1996)

23   (quoting Hoptowit v. Ray, 682 F.2d 1237, 1246 (9th Cir. 1982)). To state a claim of

24   unconstitutional conditions of confinement against an individual defendant, a pretrial detainee

25   must allege facts that show:

26                  (i) the defendant made an intentional decision with respect to the
                    conditions under which the plaintiff was confined; (ii) those
27                  conditions put the plaintiff at substantial risk of suffering serious
                    harm; (iii) the defendant did not take reasonable available measures
28                  to abate that risk, even though a reasonable official in the
                                                        4
 1                  circumstances would have appreciated the high degree of risk
                    involved -- making the consequences of the defendant’s conduct
 2                  obvious; and (iv) by not taking such measures, the defendant caused
                    the plaintiff’s injuries.
 3

 4   Gordon v. County of Orange, 888 F.3d 1118, 1125 (9th Cir. 2018).

 5          Whether the conditions and conduct rise to the level of a constitutional violation is an

 6   objective assessment that turns on the facts and circumstances of each particular case. Id.; Hearns

 7   v. Terhune, 413 F.3d 1036, 1042 (9th Cir. 2005). However, “a de minimis level of imposition” is

 8   insufficient. Bell, 441 U.S. at 539 n.21. In addition, the “‘mere lack of due care by a state

 9   official’ does not deprive an individual of life, liberty, or property under the Fourteenth

10   Amendment.” Castro v. County of Los Angeles, 833 F.3d 1060, 1071 (9th Cir. 2016) (quoting

11   Daniels v. Williams, 474 U.S. 327, 330-31 (1986)). Thus, a plaintiff must “prove more than

12   negligence but less than subjective intent -- something akin to reckless disregard.” Id.

13          Here, plaintiff’s allegations do not demonstrate that a particular individual made an

14   intentional decision that put plaintiff at substantial risk of suffering serious harm.1 Rather, it

15   appears plaintiff was deprived meals on two occasions; first, he was deprived a dinner meal on

16
     1
        Plaintiff’s claims fare no better under the Eighth Amendment. To state an Eighth Amendment
17   conditions-of-confinement claim, plaintiffs must meet a two-part test. “First, the alleged
     constitutional deprivation must be, objectively, sufficiently serious” such that the “official’s act or
18
     omission must result in the denial of the minimal civilized measure of life’s necessities.” Farmer
19   v. Brennan, 511 U.S. 825, 834 (1994) (internal quotations omitted). Second, the prison official
     must have a “sufficiently culpable state of mind,” i.e., he must act with “deliberate indifference to
20   inmate health or safety.” Id. (internal quotations omitted). Deliberate indifference is a higher
     standard than negligence or lack of ordinary due care for the prisoner’s safety. Id. at 835. In
21   defining “deliberate indifference” in this context, the Supreme Court has imposed a subjective
22   test: “the official must both be aware of facts from which the inference could be drawn that a
     substantial risk of serious harm exists, and he must also draw the inference.” Id. at 837. “Food is
23   one of life’s basic necessities,” and the government is obligated to provide those in its custody
     “with adequate sustenance on a daily basis.” Foster v. Runnels, 554 F.3d 807, 812-14 (9th Cir.
24   2009) (denial of 16 meals in 23 days which caused dizziness and headaches was a sufficiently
     serious deprivation within the meaning of the Eighth Amendment).
25             Here, the deprivation of meals on two occasions fails to state an Eighth Amendment
26   claim. Compare Roberts v. Persona, 2019 WL 1776965, at *9 (C.D. Cal. Jan. 16, 2019) (finding
     plaintiff failed to state an Eighth Amendment deliberate indifference claim where “defendants
27   denied plaintiff a single meal on one occasion”), with Parsons v. Ryan, 754 F.3d 657, 680 (9th
     Cir. 2014) (“The sustained deprivation of food can be cruel and unusual punishment when it
28   results in pain without any penological purpose.”).
                                                         5
 1   December 28, 2019, because the kitchen was closed. Second, on January 1, 2020, plaintiff was

 2   denied breakfast. Plaintiff received a dinner meal on January 1, 2020, but suffered an allergic

 3   reaction. While plaintiff certainly suffered the discomfort from going hungry on two days, such

 4   deprivation fails to rise to the level of a civil rights violation. Further, plaintiff alleges no facts

 5   demonstrating that the provision of the dinner meal resulting in plaintiff’s allergic reaction was

 6   anything other than, at most, negligence.

 7           While it is unclear plaintiff can amend to cure the above pleading deficiencies, plaintiff is

 8   granted leave to amend.

 9   Leave to Amend

10           The court finds the allegations in plaintiff’s complaint so vague and conclusory that it is

11   unable to determine whether the current action is frivolous or fails to state a claim for relief. The

12   court has determined that the complaint does not contain a short and plain statement as required

13   by Federal Rules of Civil Procedure 8(a)(2). Although the Federal Rules adopt a flexible

14   pleading policy, a complaint must give fair notice and state the elements of the claim plainly and

15   succinctly. Jones v. Cmty. Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984). Plaintiff must

16   allege with at least some degree of particularity overt acts which defendants engaged in that

17   support plaintiff's claim. Id. Because plaintiff has failed to comply with the requirements of Fed.

18   R. Civ. P. 8(a)(2), the complaint must be dismissed. The court will, however, grant leave to file

19   an amended complaint in which he raises only those claims arising from the same incident and

20   involving the same defendants.
21           If plaintiff chooses to amend, plaintiff may join multiple claims if they are all against a

22   single defendant. Fed. R. Civ. P. 18(a). If plaintiff has more than one claim against the same

23   defendant based upon separate transactions or occurrences, the claims must be set forth in

24   separate paragraphs. Fed. R. Civ. P. 10(b). As discussed above, unrelated claims against

25   different defendants must be pursued in multiple lawsuits.

26                   The controlling principle appears in Fed. R. Civ. P. 18(a): ‘A party
                     asserting a claim . . . may join, [] as independent or as alternate
27                   claims, as many claims . . . as the party has against an opposing
                     party.’ Thus multiple claims against a single party are fine, but Claim
28                   A against Defendant 1 should not be joined with unrelated Claim B
                                                        6
 1                  against Defendant 2. Unrelated claims against different defendants
                    belong in different suits, not only to prevent the sort of morass [a
 2                  multiple claim, multiple defendant] suit produce[s], but also to
                    ensure that prisoners pay the required filing fees-for the Prison
 3                  Litigation Reform Act limits to 3 the number of frivolous suits or
                    appeals that any prisoner may file without prepayment of the
 4                  required fees. 28 U.S.C. § 1915(g).

 5

 6   George, 507 F.3d at 607; see also Fed. R. Civ. P. 20(a)(2) (joinder of defendants not permitted

 7   unless both commonality and same transaction requirements are satisfied).

 8          If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the conditions

 9   about which he complains resulted in a deprivation of plaintiff’s constitutional rights. See, e.g.,

10   West v. Atkins, 487 U.S. 42, 48 (1988). Also, the complaint must allege in specific terms how

11   each named defendant is involved. Rizzo v. Goode, 423 U.S. 362, 371 (1976). There can be no

12   liability under 42 U.S.C. § 1983 unless there is some affirmative link or connection between a

13   defendant’s actions and the claimed deprivation. Rizzo, 423 U.S. at 371; May v. Enomoto, 633

14   F.2d 164, 167 (9th Cir. 1980). Furthermore, vague and conclusory allegations of official

15   participation in civil rights violations are not sufficient. Ivey v. Bd. of Regents, 673 F.2d 266,

16   268 (9th Cir. 1982).

17          In addition, plaintiff is informed that the court cannot refer to a prior pleading in order to

18   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

19   complaint be complete in itself without reference to any prior pleading. This requirement exists

20   because, as a general rule, an amended complaint supersedes the original complaint. See Ramirez

21   v. County of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (“an ‘amended complaint

22   supersedes the original, the latter being treated thereafter as non-existent.’” (internal citation

23   omitted)). Once plaintiff files an amended complaint, the original pleading no longer serves any

24   function in the case. Therefore, in an amended complaint, as in an original complaint, each claim

25   and the involvement of each defendant must be sufficiently alleged.

26          In accordance with the above, IT IS HEREBY ORDERED that:

27          1. Plaintiff’s request for leave to proceed in forma pauperis is granted.

28   ////
                                                         7
 1             2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff

 2   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.

 3   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the

 4   Sheriff of the Solano County Jail filed concurrently herewith.

 5             3. Plaintiff’s complaint is dismissed.

 6             4. Within sixty days from the date of this order, plaintiff shall complete the attached

 7   Notice of Amendment and submit the following documents to the court:

 8                    a. The completed Notice of Amendment; and

 9                    b. An original and one copy of the Amended Complaint.

10   Plaintiff’s amended complaint shall comply with the requirements of the Civil Rights Act, the

11   Federal Rules of Civil Procedure, and the Local Rules of Practice. The amended complaint must

12   also bear the docket number assigned to this case and must be labeled “Amended Complaint.”

13             Failure to file an amended complaint in accordance with this order may result in the

14   dismissal of this action.

15             5. The Clerk of the Court shall send plaintiff the form for filing a civil rights complaint by

16   a prisoner.

17   Dated: March 30, 2020

18

19
     /cort0392.14n
20
21

22

23

24

25

26
27

28
                                                           8
 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                  UNITED STATES DISTRICT COURT

11                       FOR THE EASTERN DISTRICT OF CALIFORNIA

12

13   LORENZO MATEO CORTEZ,                          No. 2:20-cv-0392 KJN P
14                     Plaintiff,
15          v.                                      NOTICE OF AMENDMENT
16   SOLANO COUNTY SHERIFF’S
     OFFICE,
17
                       Defendant.
18

19
           Plaintiff hereby submits the following document in compliance with the court's order
20
     filed______________.
21
                  _____________                 Amended Complaint
22   DATED:
23
                                                ________________________________
24                                              Plaintiff
25

26
27

28
                                                    9
